Citation Nr: 1535523	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-15 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for brain cancer, diagnosed as glioblastoma multiforme (GBM), to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973, with service in Vietnam.  He died in November [redacted], 2012.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington West Virginia.

The record reflects the Veteran initiated the appeal in this case by filing a timely notice of disagreement in December 2011.  A Statement of the Case was promulgated in June 2012 and the Veteran perfected the appeal later that month.  After his death in November 2012, the Board dismissed the appeal in a January 2013 decision.  Subsequently, his surviving spouse was substituted as the claimant this case for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (substitution in case of death of a claimant who dies on or after October 10, 2008); see also October 2014 Administrative Decision.   

The appellant testified before the undersigned in March 2015.  A transcript of the hearing is associated with the claims folder.    



FINDINGS OF FACT

1.  In her March 2015 hearing testimony, prior to the promulgation of a decision by the Board, the appellant withdrew her appeal concerning the issue of entitlement to service connection for bilateral hearing loss.

2.  The evidence is in equipoise as to whether the Veteran's brain cancer, diagnosed as GBM, was caused by his exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for  brain cancer, diagnosed as GBM, are met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.
Historically, an appeal of the November 2011 rating decision denying entitlement to service connection for hearing loss was perfected by the Veteran.  In March 2015, before a final decision was promulgated by the Board, the substitute appellant testified that she wished to withdraw the appeal concerning the issue of entitlement to service connection for bilateral hearing loss.  See Board Hearing Transcript at 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration, and this appeal as to this issue must be dismissed.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

A Veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii).  

Brain cancers, including glioblastoma multiforme, are not included among the list of diseases presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, a Veteran is not precluded from establishing the necessary linkage for service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Review of the claims file shows that the Veteran served two tours in Vietnam with the Marines and herbicide exposure is conceded.  He was diagnosed with the brain cancer classified as GBM in July 2011.  Although the GBM is not on the list of presumptive diseases, the Board finds that service connection is warranted on a direct basis.

The record reflects that the Veteran's treating oncologists, Dr. C.C. and Dr S.O., provided favorable opinions linking the Veteran's brain cancer to his herbicide exposure, which has been described as heavy exposure from two tours in Vietnam.  These include a December 2011 letter from Dr. C.C. who confirmed the diagnosis of GBM and noted his history of Agent Orange exposure with this substance being a known carcinogen associated with a high risk of developing cancer.  Given these risk factors, Dr. C.C. opined that such exposure should be considered a causative factor in the development of his brain tumor.  Dr. S.O. submitted two letters, in December 2012 and April 2015, confirming that he treated the Veteran since July 2012 and opining that the Veteran's GBM is at least as likely as not the result of his service in Vietnam, with the history of Agent Orange exposure noted.  In supplying a rationale for the favorable nexus opinion linking the Veteran's GBM to service, the examiner cited to medical literature to support this finding.  This was an article called Mortality and Morbidity Among Army Chemical Corps Vietnam Veterans: a preliminary report, Thomas, TL, Kang HK, Am J. Med 1990, 18(b) 665-673.   

The Veteran did undergo a VA examination while still alive in March 2012, and VA examination opinions were obtained in February 2012 and in an April 2012 addendum.  The examiners determined that the Veteran's brain cancer was less likely than not related to service including his Agent Orange exposure on the basis that it was not among the diseases deemed presumptive to Agent Orange exposure.  In the April 2012 addendum, the examiner also added that there was a lack of epidemiological evidence to support a relationship between Agent Orange exposure and the development of GBM.  However the initial opinion obtained in February 2012 from M.W., a physician's assistant, conceded that the issue was complex and that the questions should be answered by an oncologist.  Notwithstanding this fact, the March 2012 VA examination and April 2012 addendum was provided by another physician's assistant, L.B.  Thus by the admission from VA's own examiner, these opinions are of limited probative value, as they were not obtained by oncologists.  

The Board therefore adopts the favorable opinions from the Veteran's private oncologists and finds that the evidence regarding medical nexus between the Veteran's brain cancer and service is at least in relative equipoise.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that GBM is etiologically related to his period of service.  Thus, the criteria for service connection are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Service connection for brain cancer, diagnosed as GBM, is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


